Citation Nr: 1723821	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1993 to May 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

These matters were previously remanded by the Board in May 2015.  With respect to the issue decided herein, the May 2015 Remand directed that additional VA treatment records be obtained and that the Veteran be contacted to identify and provide authorization to obtain private treatment records.  Additional VA treatment records were associated with the claims file in March 2016, and the Veteran was requested to complete and submit a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, in  July 2015.  As such, the Board finds that there has been substantial compliance with its May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The issues of entitlement to service connection for right knee disability and entitlement to service connection for low back disability are the subject of the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A June 1998 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the June 1998 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  A December 2003 rating decision denied reopening the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the December 2003 rating decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the December 2003 rating decision with respect to the claim of entitlement to service connection for bilateral hearing loss is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the December 2003 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  With respect to the claim decided herein, VA has met all statutory and regulatory duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although the Veteran underwent a VA audiology examination in July 2011, see 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), VA is not obligated to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

As mentioned above, the Veteran testified at a Board videoconference hearing in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge (VLJ) and the Veteran's representative from Disabled American Veterans (DAV) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  Additional evidence was identified, and the Veteran's claims were remanded in May 2015 in an attempt to obtain that evidence.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran seeks to reopen his previously-denied claim of entitlement to service connection for bilateral hearing loss.  He contends that he has submitted new and material evidence sufficient to reopen the claim.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO initially denied entitlement to service connection for bilateral hearing loss in a June 1998 rating decision and notified the Veteran of its decision later that month.  The Veteran did not appeal the June 1998 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  The Veteran filed a claim to reopen the issue of service connection for bilateral hearing loss in August 2003.  In a December 2003 rating decision, the RO denied reopening the Veteran's claim, finding that he had not submitted new and material evidence.  Notice of that decision was provided to the Veteran that same month.  The Veteran did not appeal the December 2003 rating decision and no evidence was received within the one-year appeal period that would constitute new and material evidence; accordingly, the December 2003 rating decision is final.  Id.  The Veteran filed his current claim to reopen the issue of entitlement to service connection for bilateral hearing loss in December 2008.  

The June 1998 rating decision denied entitlement to service connection for bilateral hearing loss on the bases that the evidence did not show audiometric findings which met the criteria for a grant of service connection for defective hearing, and because every time the Veteran subjectively complained of decreased hearing he was found to have cerumen buildup.  The December 2003 rating decision declined to reopen the claim, finding that the new evidence continued to show normal hearing acuity under VA guidelines.  

The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Since the RO's December 2003 rating decision, new evidence in the form of lay statements, VA treatment records, and the report of a July 2011 VA audiological examination have been received.  Additionally, the Veteran provided testimony before the Board in July 2014.  Review of this new evidence does not reveal any evidence showing hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  The Board acknowledges that, at the Veteran's hearing before the Board, he testified that he experienced hearing loss continuously since service discharge, even after excess cerumen removal.  However, these lay statements are duplicative and redundant of previous lay statements in the record at the time of the December 2003 rating decision, and therefore do not constitute new evidence.  Specifically, in his initial VA Form 21-526 submitted in December 1997, he indicated that his hearing loss disability began in service.  Because the Veteran's July 2014 testimony is duplicative and redundant of the lay statements of record at the time of the December 2003 rating decision, the Board does not find the testimony to be new evidence.

With respect to the VA treatment records, a February 2009 Ambulatory Care New Patient Note indicated that he had excess cerumen in his bilateral ears and he was referred to the "audiology and cerumen removal clinic."  A March 2009 Audiology Consultation Note indicated that the Veteran denied any hearing loss and that audiological test results demonstrated normal hearing.  Excess cerumen was removed with the aid of curettage, suction, and irrigation.  

The report of the July 2011 VA audiological examination diagnosed the Veteran as having normal hearing in his right ear, as well as conductive hearing loss at 2000 Hertz and 4000 Hertz in the left ear (possibly due to the partial cerumen in the left
ear).  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 20
20
15
20
LEFT
25
25
30
25
30

Speech recognition scores using the Maryland CNC Test were 96 percent in each ear.  However, as these findings do not demonstrate an auditory threshold in any of the frequencies of 40 decibels or greater, auditory thresholds for at least three of the frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent, they do not constitute hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.

The claim of entitlement to service connection for bilateral hearing loss was denied in June 1998 because the evidence did not show hearing loss "disability" for VA compensation purposes.  This decision was continued in the RO's December 2003 rating decision.  Although some of the evidence received since the December 2003 rating decision is new, that evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  In that regard, none of the new evidence demonstrates hearing loss "disability" for VA compensation purposes.  Additionally, as noted above, some of the evidence received is not new, and is duplicative of evidence already in the claims file at the time of the December 2003 rating decision.  As no new evidence has been received showing hearing loss "disability" for VA compensation purposes, the Board finds that new and material evidence has not been received.  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is not reopened.

As new and material evidence has not been received to reopen the finally disallowed claim of entitlement to service connection for bilateral hearing loss, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.


REMAND

The Veteran also seeks entitlement to service connection for a right knee disability and a low back disability.  Unfortunately, the Board finds that additional development must be undertaken before these claims cam be adjudicated on the merits.  

In its previous May 2015 Remand, the Board directed that the Veteran be provided with a VA examination to determine the nature and etiology of any diagnosed low back disability and/or right knee disability.  Pursuant to the Board's Remand, the Veteran was provided with such a VA examination in October 2015.  However, the Board finds the October 2015 VA examination report to be inadequate for several reasons.  

First, the Board's May 2015 Remand, as well as the examination instructions provided to the examiner by the Appeals Management Center, explicitly directed the VA examiner to provide an opinion as to whether it was "clear and unmistakable" that a chronic low back disability and/or right knee disability preexisted the Veteran's period of active duty service.  However, the examiner provided an opinion using the incorrect "less likely than not" legal standard.  

Furthermore, the VA examiner opined that the Veteran's current low back disability was less likely as not etiologically related to an in-service incurrence of a disease or injury.  In support of this opinion, although the examiner acknowledged that the Veteran's service treatment record showed that he was seen in service for low back pain, she stated that the Veteran's low back pain in service was acute and transitory and that there was no documentation to support its chronicity.  However, a review of the Veteran's service treatment records clearly demonstrates that, on his March 1996 Report of Medical History at separation from service, the Veteran explicitly reported a history of recurrent back pain since his January 1996 in-service fall.  This contemporaneous evidence, which suggests that the Veteran experienced continuous back pain from the time of his fall in January 1996 to the time of his separation examination in March 1996, supports a finding of chronicity of the Veteran's low back pain.  The Veteran can competently testify to symptoms such as back pain, because the Veteran, as a lay person, is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, the Board finds that the October 2015 VA medical opinion is based upon an inaccurate factual premise and is therefore not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In light of the above deficiencies, the Board finds that the October 2015 VA examination report and opinion are inadequate for adjudicating the claims.  As such, another remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed degenerative joint disease of the lumbar spine and degenerative arthritis of the right knee.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Based on review of the evidence of record, is it clear and unmistakable that a chronic low back disability and/or right knee disability preexisted service?  If so, the evidence relied upon in rendering such an opinion must be identified.  

b.  Based on review of the evidence of record, is it clear and unmistakable that any preexisting chronic low back disability and/or right knee disability was NOT aggravated by active service?   If so, the evidence relied upon in rendering such an opinion must be identified.  

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's degenerative joint disease of the lumbar spine is etiologically related to an in-service incurrence of a disease or injury?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's degenerative arthritis of the right knee is etiologically related to an in-service incurrence of a disease or injury?

The VA examiner should indicate that the claims file was reviewed, and specifically discuss the March 1996 Report of Medical History at separation from service in which the Veteran explicitly reported a history of recurrent back pain since his January 1996 in-service fall.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


